Case 2:19-cv-06964-DDP-AS Document 40 Filed 07/20/20 Page 1 of 13 Page ID #:652




  1                                                                                         O
  2

  3

  4

  5

  6

  7

  8
  9

 10
                                UNITED STATES DISTRICT COURT
 11
                              CENTRAL DISTRICT OF CALIFORNIA
 12

 13    ARCH SPECIALTY INSURANCE                   )   Case No. 19-cv-6964 DDP (ASx)
       COMPANY,                                   )
 14
                                                  )   ORDER DENYING DEFENDANT’S
 15                         Plaintiff,            )   MOTION TO COMPEL
                                                  )   ARBITRATION
 16
             v.                                   )
 17                                               )   [Dkt. 14]
 18    UNIVERSITY OF SOUTHERN                     )
       CALIFORNIA,                                )
 19                                               )
 20                         Defendant.            )

 21
            Presently before the court is Defendant University of California (“USC” or
 22
      “Defendant”)’s Motion to Compel Arbitration. (Dkt. 14.) Having considered the
 23
      submissions of the parties and heard oral argument, the court denies the motion and
 24
      adopts the following order.
 25
      I. BACKGROUND
 26
            Plaintiff is Arch Specialty Insurance Company (“Arch” or “Plaintiff”), an
 27
      insurance company formed in the state of Missouri with its principal place of business in
 28
Case 2:19-cv-06964-DDP-AS Document 40 Filed 07/20/20 Page 2 of 13 Page ID #:653



      Jersey City, New Jersey. (Dkt. 1, Compl. ¶ 3.) Defendant is USC, a California private
  1
      corporation with its principal place of business in Los Angeles, California. (Id. ¶ 4.) Arch
  2
      issued USC excess healthcare professional liability insurance for two policy periods, July
  3
      1, 2016 to July 1, 2017 and July 1, 2017 to July 1, 2018. (Id. ¶ 9; Dkts. 1-1 (Ex. A), 1-2 (Ex. B)
  4
      (collectively, “Arch Policies”) 1.) “Each of the Arch Policies provides insurance excess of
  5

  6   $100 million in underlying coverage provided by several different insurance carriers.”

  7   (Compl. ¶ 10.) USC’s professional liability insurance coverage consists of “a primary

  8   policy underwritten by BETA Risk Management Authority (“BETA Policies”), and

  9   several excess policies underwritten by other carriers.” (Id. ¶ 26.)

 10            The Arch Policies contain several exclusions. Arch alleges that one such exclusion

 11   excludes claims arising out of abuse or molestation. (Id. ¶ 32 (“Abuse or Molestation

 12   Exclusion”).) “On May 16, 2018, the Los Angeles Times published an article that alleged

 13   that USC ha[d] allowed [a USC doctor (“Dr. Tyndall”)] to continue practicing in the

 14   Student Health Center as a gynecologist,” despite being accused of sexual misconduct.

 15   (Id. ¶ 60.) Arch alleges that when USC “learned of the impending” story, USC and its

 16   broker, Chivaroli, “realized that USC would certainly be sued by Dr. Tyndall’s former

 17   patients once the Tyndall allegations became public.” (Id. ¶ 63.) “USC and Chivaroli also

 18   knew or believed that coverage would not be available under the Arch Policies due to

 19   the[ ] Abuse or Molestation Exclusion.” (Id. ¶ 64.) Arch alleges that, without telling Arch

 20   “about the allegations regarding Dr. Tyndall, which were [ ] public and had triggered

 21   five lawsuits against USC by former patients,” USC demanded that Arch reform the Arch

 22   Policies by deleting the Abuse or Molestation Exclusion. (Id. ¶ 68)

 23            Arch alleges that “USC seeks coverage from Arch for the lawsuits arising from the

 24   allegations” of Dr. Tyndall’s misconduct involving abuse and molestation. (Id. ¶ 73.)

 25

 26
      1
          Citations to “Arch Policies” refer to Dkt. 1-1.
 27

 28                                                    2
Case 2:19-cv-06964-DDP-AS Document 40 Filed 07/20/20 Page 3 of 13 Page ID #:654



      Arch brings this declaratory relief action seeking a declaration that the Abuse or
  1
      Molestation Exclusion is a term of the Arch Policies, or, in the alternative, rescission of
  2
      the Arch Policies based on USC’s failure to disclose allegations of abuse at the time USC
  3
      applied for the Arch Policies. (Id. ¶¶ 76-94.)
  4
             USC presently moves to compel arbitration contending that the Arch Policies’
  5

  6   “follow-form clause or following form clause” effectively incorporates the underlying

  7   BETA Policies’ arbitration provision. (Dkt. 14, (“Mot.”).) Arch opposes the motion to

  8   compel arbitration contending that no valid agreement to arbitrate exists because the

  9   arbitration provision in the underlying policy is inconsistent with language in the Arch

 10   Policies and, therefore, is not incorporated into the Arch Policies. (Dkt. 23, (“Opp.”).)

 11          The relevant policies are the Arch Policies, (Arch Policies), the Ironshore Policies

 12   (Dkt. 14-4 (collectively, “Ironshore Policies”)), 2 and the BETA Policies (Dkt. 14-3, Motlagh

 13   Decl., Ex. 1 (hereinafter, “BETA Policies”).) The provisions at the core of this dispute are

 14   the Arch Policies’ follow-form clause, the Ironshore Policies’ follow-form clause, and the

 15   BETA Policies’ arbitration provision.

 16          The Arch Policies’ follow-form clause provides that, “[t]he provisions of the

 17   ‘controlling underlying insurance’ shown on the schedule of underlying insurance are

 18   incorporated as part of this coverage form except for . . . [(g)] Any other provision

 19   inconsistent with this coverage form, policy endorsements or Common Policy Conditions

 20   Endorsement.” (Arch Policies, at 28-29 (emphasis added).) The Arch schedule of

 21   underlying insurance identifies Ironshore Insurance Ltd. as the underlying insurance.

 22   (Arch Policies, at 26.) The Ironshore Policies’ follow-form clause provides that, “Insurer

 23   agrees to provide the Insured with insurance excess of the Underlying Insurance, and in

 24

 25   2
       A court may consider documents attached to the complaint or documents incorporated
 26   by reference in the complaint. United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).
      The parties do not dispute that the Ironshore Policies and the BETA Policies are
 27
      incorporated by reference and that the court may consider the policies here.
 28                                                3
Case 2:19-cv-06964-DDP-AS Document 40 Filed 07/20/20 Page 4 of 13 Page ID #:655



      conformance with the terms, conditions, limitations, exclusions, definitions and
  1
      endorsements of the Primary Policy . . . .” (Ironshore Policies, at 8.) The Ironshore
  2
      schedule of underlying insurance identifies the BETA Policies as the underlying
  3
      insurance. (Ironshore Policies, at 5.) The BETA Policies, in turn, include an arbitration
  4
      provision which provides, in relevant part: “All disputes in any way concerning, arising
  5

  6   out of or relating to this Contract shall be submitted to binding arbitration, unless

  7   resolved through BETArma’s internal dispute resolution procedure established by the

  8   BETA Council.” (BETA Policies, at 32.) The arbitration provision also provides that

  9   “[b]efore requesting arbitration[,] a Member must complete BETArma’s internal dispute

 10   resolution procedure established by the BETA Council.” (Id.)

 11   II. LEGAL STANDARD

 12          The Federal Arbitration Act (“FAA” or “Act”) requires courts to enforce covered

 13   arbitration agreements according to their terms. Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407,

 14   1412 (2019) (citing 9 U.S.C. § 2). Importantly, “[a]rbitration is a matter of contract and a

 15   party cannot be required to submit to arbitration any dispute which he has not agreed so

 16   to submit.” AT&T Techs., Inc. v. Comm’ns Workers of Am., 475 U.S. 643, 648 (1986)

 17   (citations omitted). “The court’s role under the Act is [ ] limited to determining (1)

 18   whether a valid agreement to arbitrate exists and, if it does, (2) whether the agreement

 19   encompasses the dispute at issue.” Kilgore v. KeyBank, Nat. Ass’n, 673 F.3d 947, 955-56

 20   (9th Cir. 2012), on reh’g en banc, 718 F.3d 1052 (9th Cir. 2013) (quoting Chiron Corp. v.

 21   Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000)). “If the response is

 22   affirmative on both counts, then the Act requires the court to enforce the arbitration

 23   agreement in accordance with its terms.” Id.

 24          The “party seeking to compel arbitration has the burden under the FAA to show

 25   (1) the existence of a valid, written agreement to arbitrate; and, if it exists, (2) that the

 26   agreement to arbitrate encompasses the dispute at issue.” Ashbey v. Archstone Property

 27   Mgmt., Inc., 785 F.3d 1320, 1323 (9th Cir. 2015). “When determining whether a valid
 28                                                   4
Case 2:19-cv-06964-DDP-AS Document 40 Filed 07/20/20 Page 5 of 13 Page ID #:656



      contract to arbitrate exists, we apply ordinary state law principles that govern contract
  1
      formation.” Davis v. Nordstrom, Inc., 755 F.3d 1089, 1093 (9th Cir. 2014) (citing Ferguson v.
  2
      Countrywide Credit Indus., Inc., 298 F.3d 778, 782 (9th Cir. 2002)). When the court is
  3
      satisfied that an agreement to arbitrate exists, the policy favoring arbitration comes into
  4
      play and “ambiguities about the scope of an arbitration agreement must be resolved in
  5

  6   favor of arbitration.” Lamps Plus, 139 S. Ct. at 1418-19.

  7   III. DISCUSSION

  8              A. Existence of a Valid Agreement to Arbitrate

  9           The parties dispute the existence of an agreement to arbitrate. As discussed

 10   above, USC contends that the Arch Policies incorporate a valid agreement to arbitrate

 11   because the “Arch policies follow the form of the [Ironshore Policies 3] which follow the

 12   form of the BETA Policies.” (Mot. at 1-2.) The BETA Policies, in turn, contain an

 13   arbitration provision providing that “all disputes in any way concerning, arising out of or

 14   relating to this Contract shall be submitted to binding arbitration . . . .” (BETA Policies, at

 15   34.) USC argues that the follow-form clauses above incorporate the underlying BETA

 16   arbitration provision contained in the BETA Policies.

 17           Arch argues that the Arch Policies’ follow-form clause does not incorporate the

 18   underlying BETA Policies’ arbitration provision because the follow-form clause expressly

 19   excludes any provisions of the underlying policy that are inconsistent with the Arch

 20   Policies. (Opp. at 8-14.) Arch argues that the BETA Policies’ arbitration provision is

 21   inconsistent with two clauses in the Arch Policies: (1) the “Legal Action Against Us”

 22   clause; and (2) the “Service of Suit Endorsement.” (Id. at 9-11 (citing BETA Policies, at 17,

 23   14).)

 24

 25

 26
      3
       As set forth above, the Arch Policies identify Ironshore Insurance Ltd. as the controlling
 27
      underlying insurance. (Dkt. 1-1, at 26.)
 28                                                 5
Case 2:19-cv-06964-DDP-AS Document 40 Filed 07/20/20 Page 6 of 13 Page ID #:657



             Courts are guided by contract rules of construction when interpreting insurance
  1
      contracts. See Wells Fargo Bank v. California Ins. Guarantee Assn., 38 Cal. App. 4th 936, 942
  2
      (1995). “A contract must be so interpreted as to give effect to the mutual intention of the
  3
      parties as it existed at the time of contracting.” Cal. Civ. Code § 1636. “When a contract
  4
      is reduced to writing, the intention of the parties is to be ascertained from the writing
  5

  6   alone, if possible . . . .” Cal. Civ. Code § 1639. “The language of a contract is to govern its

  7   interpretation, if the language is clear and explicit, and does not involve an absurdity.” 4

  8   Cal. Civ. Code § 1638.

  9          Follow-form provisions generally incorporate the terms and conditions of the

 10   underlying insurance, except for terms or conditions that are inconsistent with the excess

 11   insurance policy. Wells Fargo, 38 Cal. App. 4th at 940. “A ‘following form’ policy

 12   incorporates the terms and conditions of another carrier’s policy and provides the same

 13   scope of coverage as the underlying policy.” Id.

 14                 A following form excess policy generally will contain the
                    same basic provisions as the underlying policy, with the
 15                 exception of those provisions that are inconsistent with the
 16                 excess policy. Any inconsistency or conflict between the
                    provisions of a following form excess policy and the
 17                 provisions of an underlying primary policy is resolved by
 18                 applying the provisions of the excess policy.

 19   Haering v. Topa Ins. Co., 244 Cal. App. 4th 725, 734-35 (2016).
 20
             The issue here is whether the arbitration provision in the BETA Policies is
 21
      inconsistent or otherwise in conflict with the Arch Policies’ Legal Action Against Us
 22
      clause or the Service of Suit Endorsement.
 23

 24
      4
       The parties do not contend that the language in the relevant polices is ambiguous nor
 25   do the parties put forth any reason for the court to consider evidence outside of the
 26   policies. See Cal. Civ. Pro. § 1856. As such, the court declines to consider any outside
      evidence submitted by the parties. The court further denies the Request for Leave to File
 27
      Response to New Declaration. (Dkt. 37.)
 28                                                  6
Case 2:19-cv-06964-DDP-AS Document 40 Filed 07/20/20 Page 7 of 13 Page ID #:658



                          1. Legal Action Against Us Clause
  1
            Arch argues that the Legal Action Against Us clause “establishes that Arch and
  2
      USC agreed to litigate their disputes in court.” (Opp. at 11:5-6.) The Arch Policies’ Legal
  3
      Action Against Us clause states as follows:
  4
                   No person or organization has a right under this policy: [(a)] To
  5
                   join us as a party or otherwise bring us into a ‘claim’ or ‘suit’
  6                asking for damages from an insured; or [(b)] To sue us on this
  7                policy unless all of its terms have been fully complied with. A
                   person or organization may sue us to recover on a settlement
  8                agreed to by us or on a final judgment against an insured
  9                obtained after an actual trial; but we will not be liable for
                   damages that are not payable under the terms of this policy
 10                or that are in excess of the applicable limit of insurance. An
 11                agreed settlement means a settlement and release of liability
                   signed by us, the insured, and the claimant or the claimant’s
 12                legal representative.
 13
      (Arch Policies, at 17 (emphasis added).) Arch argues that the word “sue” in subsection
 14
      (b) above is “intended to be understood [ ] in its ordinary and popular sense as a
 15
      proceeding in a court of law.” (Opp. at 10:17-19.)
 16
            The court need not determine whether the word “sue” above is intended as a suit
 17
      in a court of law. The above provision distinguishes between a person or organization
 18
      and an insured under the Arch Policies. This provision addresses Arch’s attempt to
 19
      control the circumstances upon which it may be subject to a claim or be liable to a third-
 20
      party person or organization. As such, it is not material to the agreements between Arch
 21
      and its insured.
 22
                          2. Service of Suit Endorsement
 23
            Arch next argues that the BETA arbitration provision is inconsistent with the Arch
 24
      Policies’ Service of Suit Endorsement, particularly the language stating that “All matters
 25
      arising under this Policy shall be determined in accordance with the law and practice of
 26

 27

 28                                                 7
Case 2:19-cv-06964-DDP-AS Document 40 Filed 07/20/20 Page 8 of 13 Page ID #:659



      such Court[.]” (Opp. at 13:18-21 (quoting Arch Policies, at 14).) In full, the Service of
  1
      Suit Endorsement provides:
  2
                    In the event of the failure of the Insurer to pay any amount
  3
                    claimed to be due hereunder, the Insurer, at the request of the
  4                 Insured, will submit to the jurisdiction of any court of
                    competent jurisdiction within the United States and will
  5
                    comply with all requirements necessary to give such court
  6                 jurisdiction. All matters arising under this Policy shall be
  7                 determined in accordance with the law and practice of such
                    Court, provided that nothing shall prohibit the Insurer from
  8                 removing any action, suit or proceeding to a United States
  9                 District Court. The Insurer shall abide by the final decision of
                    such court or any appellate court in the event of an appeal.
 10

 11   (Arch Policies, at 14 (emphasis added).) Arch argues that the Service of Suit
 12   Endorsement contemplates litigation and that mandating arbitration would “eviscerate
 13   important rights preserved by the service of suit provision, including the right to pursue
 14   claims in a court of law and select a forum.” (Opp. at 12:18-19.)
 15          USC argues that Arch’s argument—that the Service of Suit Endorsement is
 16   inconsistent with the BETA arbitration provision—is foreclosed by the California
 17   Supreme Court’s decision in Boghos v. Certain Underwriters at Lloyd’s of London, 36 Cal.
 18   4th 495 (2005), and cases that have since followed Boghos. (Reply at 5-6.) USC also
 19   argues that the Service of Suit Endorsement “expressly states that it only applies when
 20
      USC files suit against Arch claiming that Arch failed to pay an amount due under the
 21
      Arch Policies.” (Id. at 5:8-9.) Therefore, according to USC, the “All matters arising under
 22
      this Policy” language does not apply in this declaratory relief action.
 23
             In Boghos, the California Supreme Court reviewed the enforceability of an
 24
      arbitration clause found in a disability insurance policy that also included a service-of-
 25
      suit clause. Boghos, 36 Cal. 4th at 495. The arbitration clause at issue there read, in
 26
      relevant part: “[Notwithstanding] any other item set[ ]forth herein, the parties hereby
 27

 28                                                 8
Case 2:19-cv-06964-DDP-AS Document 40 Filed 07/20/20 Page 9 of 13 Page ID #:660



      agree that any dispute which arises shall be settled in Binding Arbitration.” Id. at 500.
  1
      The service of suit clause read, in relevant part: “In the event of the failure of [Insurer] to
  2
      pay any amount claimed to be due under the insurance described herein, [Insurer] ha[s]
  3
      agreed that, at the request of [Insured], they will submit to the jurisdiction of a court of
  4
      competent jurisdiction within the United States.” Id. at 500. The California Supreme
  5

  6   Court concluded that the clauses could be read together because the arbitration clause

  7   had explicit language establishing priority between the clauses. Id. at 503-04 (“the first

  8   sentence of the arbitration clause (‘[n]otwithstanding any other item set forth herein’)

  9   explicitly requires [the arbitration clause] to be enforced even if other provisions, read in

 10   isolation, might seem to dictate a different result.”). In addressing a second argument

 11   raised by the insurer, the Court further concluded that the arbitration agreement did not

 12   render the service-of-suit clause as mere surplusage because the service-of-suit clause

 13   required the insurer “to submit to the jurisdiction of United States courts in actions to

 14   compel arbitration or to enforce arbitral awards . . . .” Id. at 503.

 15          Notably, Boghos involved a single insurance policy containing an arbitration

 16   clause with explicit language establishing priority of the arbitration clause over the

 17   service-of-suit clause. Id. at 504. Under those facts, the Court interpreted the contract to

 18   give full effect to the parties’ intentions at the time of contracting and as such, concluded

 19   that there was no ambiguity between the clauses and that the arbitration clause was

 20   enforceable. See id. In contrast, here, the excess insurer’s policy contains explicit

 21   language essentially establishing priority of the excess insurer’s terms in the face of any

 22   inconsistency in the underlying policies’ terms. (Arch Policies, at 28-29 (“The provisions

 23   of the ‘controlling underlying insurance . . . are incorporated except for. . .[(g)] Any other

 24   provision inconsistent with this coverage form, policy endorsements or Common Policy

 25   Conditions Endorsement.”).) The parties clearly intended for the Arch Policies’ terms

 26   and conditions to take priority in the face of any inconsistency or conflict. Moreover,

 27   unlike in Boghos, here, at the first step of the analysis, there is no presumption in favor of
 28                                                  9
Case 2:19-cv-06964-DDP-AS Document 40 Filed 07/20/20 Page 10 of 13 Page ID #:661



       arbitration—USC must first establish that the parties have agreed to arbitrate. See id. at
   1
       502; Ashbey, 785 F.3d at 1323 (“party seeking to compel arbitration has the burden under
   2
       the FAA to show (1) the existence of a valid, written agreement to arbitrate . . .”).
   3
       Therefore, the court is not persuaded that Boghos controls the outcome here.
   4
              The underlying BETA arbitration provision provides, in relevant part:
   5

   6                 All disputes in any way concerning, arising, out of or relating
                     to this Contract that shall be submitted to binding arbitration,
   7                 unless resolved through BETArma’s internal dispute
   8                 resolution procedure established by the BETA Council.
                     Before requesting arbitration a Member must complete
   9                 BETArma’s internal dispute resolution procedure established
  10                 by the BETA Council. . . . BETArma and each Member waive
                     the right to court remedies, including a jury trial.
  11

  12   (BETA Policies, at 32.) The BETA arbitration provision mandates arbitration of all

  13   disputes and waives the parties’ rights to court remedies. In contrast, the Arch Service of

  14   Suit Endorsement’s “All matters arising under this Policy” language appears to

  15   empower a court to deal with a whole world of disputes—not an arbitrator. Because

  16   both clauses are written broadly and appear to each contemplate a different forum for

  17   “all disputes,” the clauses are inconsistent and in conflict.

  18          USC argues that there are many courts that have concluded that a service-of-suit

  19   clause and an arbitration agreement can be read together because the service-of-suit

  20   clause can be interpreted to allow a party to enforce arbitration. See, e.g., Boghos, 36 Cal.

  21   at 503; NS Holdings LLC v. American International Group Inc., No. SACV 10-1132 DOC

  22   (JEMx), 2010 WL 4718895, at *2-3 (C.D. Cal. Nov. 15, 2010) (concluding that an

  23   arbitration clause and a service-of-suit clause found in the same contract were not

  24   inconsistent); City of Anaheim v. Philadelphia Ins. Companies, No. SACV1601940JLSDFMX,

  25   2017 WL 5592894, at *3 (C.D. Cal. Sept. 14, 2017) (concluding that the service-of-suit

  26   clause did not supersede the arbitration clause); Hart v. Orion Ins. Co., 453 F.2d 1358, 1361

  27   (10th Cir. 1971) (finding no inconsistency with a service-of-suit clause and an arbitration
  28                                                 10
Case 2:19-cv-06964-DDP-AS Document 40 Filed 07/20/20 Page 11 of 13 Page ID #:662



       clause in the same policy). However, none of those courts were confronted with a
   1
       service-of-suit clause with similar language to the “All matters arising under this Policy”
   2
       language included in the service-of-suit clause at issue here. Moreover, the policies
   3
       before those courts did not involve, as here, an excess insurer’s policy explicitly
   4
       requiring that its terms prevail over any inconsistency or conflict in the underlying
   5

   6   policy’s terms. The Arch Policies’ “All matters arising under this Policy” language

   7   cannot reasonably be interpreted to be limited to enforcing arbitration.

   8          USC next argues that the Service of Suit Endorsement would continue to have real

   9   effect because it allows USC to sue Arch in a court of competent jurisdiction, and avoid

  10   arbitration, where Arch has failed to pay an amount claimed. (Reply at 6-7 (citing

  11   Oakley, Inc. v. Executive Risk Specialty Insurance Co., Civ. A. No. 10-1585, 2011 WL

  12   13137931, at *3 (C.D. Cal. 2011) and Lennar Corp. v. General Security Indemnity Co., No.

  13   G053418, 2017 WL 4294481, at *1 (Cal. Ct. App. Sept. 28, 2017)). The court is not

  14   persuaded by this narrow reading of the Service of Suit Endorsement. It is unlikely that

  15   the parties intended to make a special carve out for USC only, but subject Arch to

  16   arbitration in all other instances.

  17          Arch next argues that incorporating the underlying arbitration provision would

  18   lead to absurd results. (Opp. at 14-17.) The BETA arbitration provision provides, as a

  19   condition precedent to arbitration, for the parties to submit to a mandatory internal

  20   dispute resolution procedure established by the BETA Council. (BETA Policies, at 32

  21   (“Before requesting arbitration a Member must complete BETArma’s internal dispute

  22   resolution procedure established by the BEAT Council”).) The BETA Policies’

  23   arbitration provision would require Arch to submit to an internal dispute resolution

  24   procedure exclusively for BETA members, Arch would not have the right to select an

  25   arbitrator, and USC would have the right to select both arbitrators. (Id.) Arch argues

  26   that the arbitration provision is designed exclusively for members such as USC, and that

  27

  28                                                11
Case 2:19-cv-06964-DDP-AS Document 40 Filed 07/20/20 Page 12 of 13 Page ID #:663



       applying the arbitration provision would lead to “illogical and absurd” results. (Opp. at
   1
       17:28.)
   2
                 USC argues that the entity BETA would not be involved in the disputes between
   3
       Arch and USC. (Id. at 11:16-17.) USC also appears to argue that the BETA arbitration
   4
       provision’s requirement that the parties submit to a mandatory internal dispute
   5

   6   resolution is a “voluntary mediation” allowing the parties to “simply have the option to

   7   mediate any dispute before submitting the dispute to binding arbitration.” (Reply at

   8   8:28, 10:2-3.) Further, USC argues that Arch “waived the opportunity to object to the

   9   informal processes set forth in the Binding Arbitration Provision when it filed this suit.”

  10   (Reply at 9:14-15.)

  11             The BETA arbitration provision is written for BETA members only. An

  12   arbitration agreement in a risk management pooling arrangement such as BETA is

  13   understandable. The collective members in a pooling arrangement such as BETA’s

  14   would be inclined to reduce litigation expenses and would seek to expediate disputes

  15   through alternative dispute resolution mechanisms. Nonetheless, Arch, an excess

  16   insurer who is not a member of BETA, cannot participate in BETA’s internal dispute

  17   resolution. USC urges the court to rewrite the arbitration provision in effect to

  18   essentially ignore the required internal resolution procedure and any other provision

  19   that is BETA specific. (Reply at 10 (citing Heinhuis v. Venture Assocs., Inc., 959 F.2d 551

  20   (5th Cir. 1992).) The court declines to do so. Under the totality of the circumstances, the

  21   BETA arbitration provision is inconsistent with the Arch Policies—there is no indication

  22   that the parties agreed to arbitrate through the follow-form clause here. See, e.g., Lennar

  23   Corp. v. General Security Indemnity Co., No. G053418, 2017 WL 4294481 (Cal. Ct. App.

  24   Sept. 28, 2017) (concluding that under the totality of the circumstances, an excess

  25   insurer’s follow-form clause did not incorporate an underlying arbitration provision

  26   from an Irish-based insurer requiring arbitration in London).

  27

  28                                                 12
Case 2:19-cv-06964-DDP-AS Document 40 Filed 07/20/20 Page 13 of 13 Page ID #:664



             In summary, the court concludes that the Arch Policies’ follow-form clause does
   1
       not incorporate the BETA Policies’ arbitration provision.
   2
       IV. CONCLUSION
   3
              The court concludes that no valid agreement to arbitrate exists between the
   4
       parties. The court denies USC’s motion to compel arbitration.
   5

   6   IT IS SO ORDERED.
   7

   8   Dated: July 20, 2020
   9                                                    ___________________________________
  10                                                           DEAN D. PREGERSON
  11                                                     UNITED STATES DISTRICT JUDGE
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                               13
